        Case 2:18-cv-01399-GMN-GWF Document 24 Filed 11/08/18 Page 1 of 4



1 LIPSON, NEILSON, COLE, SELTZER & GARIN, P.C.
     JOSEPH P. GARIN, ESQ.
2 Nevada Bar No. 6653
     JESSICA A. GREEN, ESQ.
3 Nevada Bar No. 12383
     9900 Covington Cross Drive, Suite 120
4 Las Vegas, NV 89144
     Telephone: (702) 382-1500
5 Facsimile: (702) 382-1512
     jgarin@lipsonneilson.com
6 jgreen@lipsonneilson.com
7 SIMMONDS & NARITA LLP
     R. TRAVIS CAMPBELL (pro hac vice)
8 California Bar No. 271580
     Liana Mayilyan (pro hac vice)
9 California Bar No. 295203
     44 Montgomery Street, Suite 3010
10 San Francisco, CA 94104
     Telephone: (415) 283-1006
11 tcampbell@snllp.com
     lmayilyan@snllp.com
12
     Attorneys for Defendant
13 Maxwell & Morgan, P.C., erroneously sued
     as Maxwell & Morgan, Corp.
14
15                          UNITED STATES DISTRICT COURT
16                               DISTRICT OF NEVADA
17                                         * * *
18
      Glenkirk D. Peters,                    )   CASE NO.: 2:18-cv-01399-GMN-GWF
19                                           )
                  Plaintiff,                 )   STIPULATION AND JOINT
20                                           )   REQUEST TO EXTEND
                                             )   DEFENDANT’S DEADLINE TO FILE
21                vs.                        )   REPLY IN SUPPORT OF MOTION
                                             )   TO DISMISS PLAINTIFF’S FIRST
22                                           )   AMENDED COMPLAINT
      Maxwell & Morgan, Corp.,               )
23                                           )
                                             )   (FIRST REQUEST)
24                Defendant.                 )
                                             )
25
26
27
28
     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     STIPULATION TO EXTEND DEFENDANT’S DEADLINE TO FILE REPLY IN SUPPORT OF MOTION TO
     DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
        Case 2:18-cv-01399-GMN-GWF Document 24 Filed 11/08/18 Page 2 of 4



 1         IT IS HEREBY STIPULATED by and between Plaintiff Glenkirk D. Peters
 2 (“Peters”) and defendant Maxwell & Morgan, P.C., erroneously sued as Maxwell &
 3 Morgan, Corp. (“M&M”) (collectively, the “Parties”), by and through the
 4 undersigned counsel of record, as follows:
 5         1.    On October 23, 2018, M&M filed a Motion to Dismiss Peters’s First
 6 Amended Complaint (the “Motion”), Docket No. 20.
 7         2.    On November 6, 2018, Peters filed a Response In Opposition to M&M’s
 8 Motion, Docket No. 21.
 9         3.    M&M’s reply in support of the Motion is presently due on November
10 13, 2018.
11         4.    M&M and its counsel need additional time to review, evaluate and
12 prepare their reply brief. M&M’s counsel has been dealing with a number of
13 pressing deadlines over the last several days and has been unable to devote sufficient
14 attention to M&M’s reply. In addition, M&M’s lead counsel will be out of the office
15 and unavailable beginning Friday, November 9, 2018 through Sunday, November 11,
16 2018.
17         5.    The Parties have agreed to extend M&M’s deadline to file its reply by
18 one week to November 20, 2018.
19         6.    This is the first stipulation for extension of time for M&M to file its reply
20 in support of the Motion.
21
22
23
24
25
26 //
27 //
28
     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     STIPULATION TO EXTEND DEFENDANT’S DEADLINE TO FILE REPLY IN SUPPORT OF MOTION TO
     DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT                                            1
        Case 2:18-cv-01399-GMN-GWF Document 24 Filed 11/08/18 Page 3 of 4



1         Accordingly, Peters and M&M, by and through their respective counsels, hereby
2 stipulate and request that M&M may have up to and including November 20, 2018 to
3 file its reply in support of the Motion.
4
5               IT IS SO STIPULATED.

6               DATED this 8th day of November, 2018.

7
     KAZEROUNI LAW GROUP, APC                            SIMMONDS & NARITA LLP
8
     /s/ Michael Kind                                       /s/Liana Mayilyan
9
10                                                       Liana Mayilyan (pro hac vice)
   Michael Kind
11 Nevada Bar #13903                                     California Bar #295203
   Attorneys for Plaintiff                               Attorneys for Defendant
12 6069 South Fort Apache Road, Suite                    44 Montgomery Street, Suite 3010
   100
13 Las Vegas, Nevada 89149
                                                         San Francisco, CA 94104

14
15
16
17                                           IT IS SO ORDERED.
18
                                                           13 day of November, 2018.
                                             Dated this _____
19
20
21
                                             ___________________________________
22                                           Gloria M. Navarro, Chief Judge
                                             UNITED STATES DISTRICT COURT
23
24
25
26
27
28
     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     STIPULATION TO EXTEND DEFENDANT’S DEADLINE TO FILE REPLY IN SUPPORT OF MOTION TO
     DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT                                        2
         Case 2:18-cv-01399-GMN-GWF Document 24 Filed 11/08/18 Page 4 of 4



1                      CERTIFICATE OF FILING AND SERVICE
2          I hereby certify that on November 8, 2018, I electronically filed the attached
3 document to the Clerk’s Office using the CM/ECF system for the United States
4 District Court for the District of Nevada. I further certify that the following counsel
5 for Plaintiff are registered CM/ECF users and that service will be accomplished upon
6 them using the CM/ECF system:
7
8 Michael Kind, Esq.
     Nevada Bar No.: 13903
 9 KAZEROUNI LAW GROUP, APC
10 6069 South Fort Apache Road, Suite 100
     Las Vegas, Nevada 89148
11 Telephone: (800) 400-6808 x7
12
     FAX: (800) 520-5523
     mkind@kazlg.com
13
     David H. Krieger, Esq.
14 Nevada Bar No.: 9086
15 Haines & Krieger, LLC
     8985 S. Eastern Avenue, Suite 350
16 Henderson, Nevada 89123
17
     Phone: (702) 880-5554
     dkrieger@hainesandkrieger.com
18
19
20                                                      /s/Liana Mayilyan
                                                        Liana Mayilyan (pro hac vice)
21
22
23
24
25
26
27
28
     PETERS v. MAXWELL & MORGAN, CORP. (CASE NO.: 2:18-cv-01399-GMN-GWF)
     STIPULATION TO EXTEND DEFENDANT’S DEADLINE TO FILE REPLY IN SUPPORT OF MOTION TO
     DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT                                            3
